Citation Nr: 1729912	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July to November 1977 and from August 1978 to August 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2016, the RO denied the Veteran's application to reopen claims of service connection for fractured ribs, right, a left ankle disability, a left foot disability, including a foot arch or toe disability, a left knee disability, and a right foot disability, including foot arch or toe disability.  The RO also denied entitlement to service connection for left wrist osteoarthritis and right leg shin splint.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2016.  In response to the NOD, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  These issues have not yet been appealed to the Board and therefore are not ripe for appellate review at this time.  

In June 2016 and November 2016, the Board remanded the case to the RO for further development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a back disability.  The Veteran's claim was first denied in April 1982 because the RO found that spina bifida of S1 was not a constitutional or developmental condition and not a disability under the law.  The Board reopened the Veteran's claim because new and material evidence had been received in a June 2016 decision and remanded the case for additional development.  The Board remanded the case again in November 2016 for a VA examiner to address whether evidence of degenerative changes in the Veteran's back shown in an August 2016 VA examination report is related to his service.

The February 2017 VA examiner noted that he was being asked to give an opinion based on the clinical and imaging findings of the Veteran's lumbar spine.  The VA examiner then addressed May 2014 X-ray imaging and June 2014 magnetic resonance imaging (MRI).  The VA examiner's opinion makes no reference to the August 2016 VA examination report showing degenerative changes despite the Board's instructions to address this evidence.  The VA examiner's report notes that there is no evidence of narrowing of the joint space, yet the August 2016 VA examiner's report states that X-rays of the thoracic spine showed disc space narrowing.  The August 2016 VA examiner obtained X-ray imaging of the Veteran's thoracic and lumbar spine showing degenerative changes, yet the February 2017 VA examiner did not perform diagnostic testing.  Moreover, the February 2017 VA examiner found there no arthritis documented, even though the August 2016 VA examiner found arthritis.  Remand is necessary to ensure an adequate medical opinion is obtained that complies with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Further, the previous VA examinations have inadequately addressed whether the Veteran's spina bifida is related to his service.  Spina bifida was noted by the August 2016 VA examiner to be a congenital or developmental defect and therefore service connection is not warranted unless it is subjected to a superimposed disease or injury which causes additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  The August 2016 VA examiner noted there were no records of a back injury during service, only spina bifida.  However, the Veteran did complain of back pain in October 1979 and the Veteran reported constant pain during service from climbing, carrying supplies, and marching.  Further, the February 2017 VA examiner diagnosed the Veteran with a lumbar strain.  The competent medical opinions of record do not address whether the Veteran's complaints of back pain in-service indicate merely pain from spina bifida or whether they represent superimposed disease or injury.  If they do represent a superimposed disease or injury, the VA examiner must address whether additional disability was caused.  For the VA examiner to have concluded that no records of a back injury during service exist, she must have concluded that the Veteran's assertions of in-service back pain were not credible or that reports of back pain were attributable to spina bifida.  The VA examiner did not provide a rationale to support either conclusion, necessitating a further opinion.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed back disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The VA examiner should specifically note review of the August 2016 VA examination report and the February 2017 VA examination report.  The examiner should then:

(a) identify all currently diagnosed back disorders, including all current symptoms of these disorders;

(b) for each disorder, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability was incurred in or aggravated during the Veteran's active service.  The VA examiner should specifically comment on whether degenerative chances in the spine found many years after service (as noted in the August 2017 VA examination report) and with intervening normal findings on X-ray and MRI examination, are related to the Veteran's service, to include exertion and long 30-50 mile road marches in service.  The examiner should comment on findings in the Veteran's service treatment records, his statement shortly after service that he was plagued by back pain, the April 1982 VA examination report, and other post-service treatment and VA examination reports.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding his back pain in and since service to include his statement in December 1981 shortly after service that he had been plagued by back pain. 

(c) for the Veteran's spina bifida, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the spine.  If the examiner concludes that there was not, the examiner should specifically address the Veteran's in-service complaints of back pain and his later descriptions of constant back pain in-service. 

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability (e.g. if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


